No.
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 99-60485
                           Summary Calendar
                          __________________

AMIN AMIR ALI,

                                                Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,,

                                                Respondent.

                         --------------------

               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A73-188-551

                         --------------------
                            April 24, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Amin Amir Ali petitions this court to review an order of the

Board of Immigration Appeals (“BIA”) dismissing his appeal

seeking reversal of an order of removal and denying his

applications for political asylum and voluntary departure.    We

have reviewed the record and the briefs and determine that the

BIA’s denial of Ali’s applications for asylum and voluntary

departure is supported by substantial evidence.     Faddoul v. INS,

37 F.3d 185, 188 (5th Cir. 1994).

     The petition for review is DENIED.

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.